Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Applicant’s arguments are persuasive, see Suri (20120078099) who teaches using a trained machine learning algorithm to find anatomical features in an image of blood vessels in pars. 98-103, 154-155.  
	Claims 9 and 21 are objected to.
	The 112 rejection is overcome.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, 14-15 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Suri (20120078099).
Regarding claim 1, Suri discloses a method for detecting an anatomical feature of a section of a blood vessel, method comprising (abstract): 

applying a first machine learning algorithm, to detect the anatomical feature based on the medical image data record, the machine learning algorithm being pretrained on the anatomical feature (pars. 154-155 and 34 teach finding stenosis); and 
providing an item of information, based on detection of the anatomical feature, the anatomical feature including a change in caliber of a blood vessel (abstract and par. 34).
Regarding claim 2, see par. 34, finds stenosis areas.
Regarding claim 3, see the rejection of claim 1, pars. 98-103.  
Regarding claim 10, see pars. 154-155, training the learning computer
Regarding claim 11, see the rejection of claim 1.  
Regarding claims 14-15, see the rejection of claim 1.
Regarding claims 19-20, a neural network is adjustable.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Itu (20180153495, from IDS).
Regarding claim 4, Suri teaches the pretrained algorithm is trained on a plurality of training data records, including patient image based data, wherein at least one subset of the plurality of training data records includes image data of a blood vessel with a change in caliber (the rejection of claim 1 teaches identifying stenosis).
Suri does not teach using synthetic image data in a learning network.
Itu teaches this is pars. 5 and 8.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Suri the ability to use synthetic data in the training data to help find potential disease.  The reason is to use multiple types of input to increase the accuracy of the system.  
Regarding claim 5, Both Ito and Suri are working on blood vessels.  See the rejection of claim 4 and 1. 
Regarding claim 6, See Ito, pars. 83 and figure 6. It shows s synthetic data that has different diameters of the vessel. 
Regarding claim 17, Itu teaches in the rejection of claim 6 that the synthetic data is based on patient information and vessels of different sizes are generated.  

 
	

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Sakaguchi (20180042569).
Regarding claim 7, pars. 50-52 and 103 of Sakaguchi teach calculating the blood pressure based on blood vessel images.  
	It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Suri the ability to calculate blood pressure as taught by Sakaguchi because it allows the system to determine if the vessels are healthy.
	Regarding claim 8, see pars. 33 and 50-52 which teaches calculating the right atrium and this information is used to diagnose disorders.
	Regarding claims 12-13, see the rejection of claim 8 and par. 129 of Sakaguchi which teaches multiple independent processors. 



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Giovangrandi (2011/0021928).
Regarding claim 16, Giovangrandi teaches CETPH in par. 44.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Suri the ability to look for conditions related to CETPH because it is a well known disease.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Sakaguchi in further view of Giovangrandi (2011/0021928).
Regarding claim 18, Giovangrandi teaches CETPH in par. 44.
.  

Allowable Subject Matter
Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666